                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    LAURIE MARLOW, individually and on              )
    behalf of all other similarly situated          )
    individuals,                                    )          NO. 3:20-cv-00711
                                                    )          JUDGE RICHARDSON
            Plaintiff,                              )
                                                    )
    v.                                              )
                                                    )
    MID-SOUTH MAINTENANCE OF                        )
    TENNESSEE, LLC, et al.                          )
                                                    )
            Defendants.                             )


                                      MEMORANDUM OPINION

            Pending before the Court is Plaintiffs’ Motion for Conditional Certification of this case as

a Collective Action. (Doc. No. 27, “Motion”). Defendant responded in opposition (Doc. No. 30),

and Plaintiffs replied (Doc. No. 33). The Motion is ripe for review.

            For the reasons discussed below, Plaintiffs’ Motion will be denied.

                                            BACKGROUND1

1
  Unless otherwise noted, the facts set forth in this section are allegations taken from Plaintiff’s
First Amended Complaint (Doc. No. 22) and the two declarations attached to the Motion. The
Amended Complaint is the operative complaint in this matter. See Parry v. Mohawk Motors of
Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000). At the conditional certification stage, the black-
letter rule is that “the court accepts as true the plaintiff’s allegations[.]” Jones v. H&J Restaurants,
LLC, No. 5:19-CV-105-TBR, 2020 WL 759901, at *2 (W.D. Ky. Feb. 14, 2020) (quoting
Dominguez v. Don Pedro Rest., No. 2:06 cv 241, 2007 WL 271567, at *2 (N.D. Ind. Jan. 25,
2007)). But the Sixth Circuit has explained (and the Court discusses further below) that plaintiffs
seeking conditional certification are required to make a “modest factual showing.” See, e.g., Comer
v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006). “Although some district courts have
not required plaintiffs to present additional factual support beyond his or her own allegations at
the conditional certification stage, . . . . [t]he requirement of a ‘modest factual showing’
necessarily requires some factual showing. Axiomatically, allegations do not meet the definition
of a ‘showing.’ ” Tyler v. Taco Bell Corp., No. 215CV02084JPMCGC, 2016 WL 3162145, at *4
(W.D. Tenn. June 3, 2016) (internal citations and emphasis omitted). So allegations alone, no
matter how dispositive on the issue they would be if true, do not suffice to make the required
                                                        1

         Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 1 of 15 PageID #: 188
        Plaintiff Marlow claims that Defendants have failed to comply with the Fair Labor

Standards Act (“FLSA”) and have not provided her pay (at time-and-a-half) for overtime work to

which she is entitled. (Doc. No. 22). Plaintiff claims that she was classified as an exempt employee

under the FLSA, when actually she should have been classified as non-exempt employee and

therefore entitled to overtime pay.2 (Doc. No. 22 at ¶¶ 12, 31, 33, 52; Doc. No. 27 at 10). Defendant




“showing.” In this sense, the black-letter rule that allegations are accepted as true appears to be in
conflict with Sixth Circuit law, raising the question of what (if any) allegations can be accepted as
true by this Court for purposes of the Motion. For purposes of the instant Motion, it suffices to say
that the Court is not accepting the material and disputed allegations of Plaintiff as true merely
because they have been alleged. As for the allegations presented in this section in particular, they
are used to lay out the background of this lawsuit and generally are supported by Plaintiff’s
evidence and/or not in dispute.
        The Court further notes that “when determining whether Plaintiff has met [her] evidentiary
burden, a court does not resolve factual disputes, decide substantive issues going to the merits, or
make credibility determinations at this first stage.” Turner v. Utiliquest, LLC, No. 3:18-CV-00294,
2019 WL 7461197, at *3 (M.D. Tenn. July 16, 2019) (citing Bradford v. Logan’s Roadhouse, Inc.,
137 F. Supp. 3d 1064, 1072 (M. D. Tenn. 2015)). Thus, to the extent that Plaintiff’s showing
supports the existence of certain facts or circumstances, the Court cannot rule against Plaintiff on
the ground that those facts and circumstances actually do not exist; that is, it generally accepts as
true the testimony set forth in Plaintiff’s declarations to the extent it is admissible under the Federal
Rules of Evidence and not inherently incredible.
2
  Plaintiff does not clearly make this claim in her Amended Complaint, but she argues in her
Memorandum in Support of the Motion that “[t]he dispatchers were subjected to the same policy
and pay plan as Plaintiff and Howerton, who were both classified as exempt by Defendants despite
the fact their duties do not satisfy either the administrative or executive exemptions.” (Doc. No.
27 at 10).
         The classification of an employee, as exempt or non-exempt, affects whether the employee
is entitled to overtime wages under the FLSA:

                The FLSA requires covered employers to pay their employees overtime
        wages, at the rate of time and a half, for hours in excess of 40 hours worked in a
        single week. 29 U.S.C. § 207. However, the FLSA exempts from these overtime
        requirements persons who are “employed in a bona fide executive, administrative,
        or professional capacity . . . (as such terms are defined and delimited from time to
        time by regulations of the Secretary [of Labor] ).” 29 U.S.C.A. § 213(a)(1) (West
        2011). This exemption is narrowly construed and the burden rests on the employer
        to show that the employees are properly classified as exempt. Hoffmann v. Sbarro,
                                                   2

    Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 2 of 15 PageID #: 189
Mid-South is a restaurant equipment repair company that operates in Nashville, Tennessee. (Doc.

No. 27-1 at ¶ 3). The company provides commercial kitchen equipment services, HVAC repair,

and maintenance services (such as plumbing, electrical, and facility maintenance). (Id.).

       The Complaint asserts a single count for violation of the overtime provision of the FLSA.

Via the Motion, Plaintiff seeks to conditionally certify a class of allegedly similarly situated

workers also denied overtime wages under the FLSA. In support of the Motion, Plaintiff filed two

declarations: one from Plaintiff Marlow, and one from Opt-In Plaintiff Howerton. Plaintiff asks

the Court (1) to conditionally certify this case as a FLSA collective action under 29 U.S.C. § 216(b)

on behalf of similarly situated employees; (2) to require Defendant to identify all putative FLSA

Collective members by providing a list of names and contact information within ten days of the

Court’s decision; (3) to allow for posted notice in breakrooms and disseminated notice with

paychecks, and (4) to order the parties to meet and confer to decide on an agreed Notice and

Consent to Join (Doc. No. 27 at 1).

       In support of its opposition, Defendants filed several declarations and documents.

                                      LEGAL STANDARD

       A. Conditional Certification



       Inc., 982 F. Supp. 249, 250 (S.D.N.Y.1997) (citing Martin v. Malcolm Pirnie, Inc.,
       949 F.2d 611, 614 (2d Cir.1991)).

              The regulations promulgated by the United States Department of Labor
       pursuant to the FLSA define an “employee employed in a bona fide executive
       capacity” as any employee who receives a salary of [$]455 or more per week; whose
       “primary duty” is managerial; who “customarily and regularly directs the work of
       two or more other employees;” and who has the authority to hire and fire or whose
       suggestions regarding hiring, firing, and promotion decisions “are given particular
       weight.” 29 C.F.R. §§ 541.100(a)(1)-(3) (2011).

Vasquez v. Vitamin Shoppe Indus. Inc., No. 10 CIV. 8820 LTS THK, 2011 WL 2693712, at *1
(S.D.N.Y. July 11, 2011).
                                                 3

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 3 of 15 PageID #: 190
       The FLSA provides that a collective action may be maintained against any employer by

one or more employees for and on behalf of themselves and other employees similarly situated. 29

U.S.C. § 216(b). Because the FLSA requires only that employees be similarly situated, plaintiffs

seeking to certify a collective action under the FLSA face a lower burden than those seeking to

certify a class action under Federal Rule of Civil Procedure 23. O’Brien v. Ed Donnelly

Enters., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald Co.

v. Gomez, 136 S. Ct. 663 (2016). Also, unlike class actions under Federal Rule of Civil Procedure

23, FLSA collective actions require a similarly situated employee to “opt-in” in order to participate

as a plaintiff. 29 U.S.C. § 216(b).

       Typically, courts employ a two-phase inquiry to address whether the named plaintiffs are

similarly situated to the employees they seek to represent. White v. Baptist Mem’l Health Care

Corp., 699 F.3d 869, 877 (6th Cir. 2012); Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th

Cir. 2006). “The first [phase] takes place at the beginning of discovery. The second occurs after

all of the opt-in forms have been received and discovery has concluded.” Id. at 546 (internal

quotation marks omitted).

       At the first stage, the plaintiff bears the burden of showing that employees in the class are

similarly situated. Benson v. Asurion Corp., Case No. 3:10-cv-526, 2010 WL 4922704, at *2 (M.D.

Tenn. Nov. 29, 2010). Conditional certification requires only a modest factual showing, and

district courts should use a fairly lenient standard that typically results in certification. Comer, 454

F.3d at 547. At the first stage, the court does not resolve factual disputes, decide substantive issues

related to the merits of the case, or make credibility determinations. Roberts v. Corr. Corp. of

Am., Case No. 3:14-cv-2009, 2015 WL 3905088, at *10 (M.D. Tenn. June 25, 2015).




                                                   4

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 4 of 15 PageID #: 191
       Although the required factual showing is “modest,” it cannot be satisfied simply by

unsupported assertions. Medley v. Southern Health Partners, Inc., Case No. 1:17-cv-00003, 2017

WL 3485641, at * 5 (M.D. Tenn. Aug. 15, 2017). In other words, conclusory allegations are

insufficient to support conditional certification. Arrington v. Michigan Bell Tel. Co., No. 10-10975,

2011 WL 3319691, at * 4 (E.D. Mich. Aug. 1, 2011) (citing 7B Wright, Miller & Kane, Federal

Practice & Procedure § 1807 (3d ed. 2005) at 490-91). This is true even if the conclusory

allegations are asserted not merely in a complaint, but rather in a (sworn) plaintiff’s declaration.

See McKinstry v. Dev. Essential Servs., Inc., No. 2:16-cv-12565, 2017 WL 815666, at * 2 (E.D.

Mich. Mar. 2, 2017) (noting that Arrington’s rule applies even to assertions made in a declaration).

The named plaintiff must present some factual support for the existence of a class-wide policy or

practice that violates the FLSA. Medley, 2017 WL 3485641, at *5. A plaintiff must submit

evidence establishing at least a colorable basis for her claim that a class of similarly situated

plaintiffs exists. Id.; Swinney v. Amcomm Telecom., Inc., No. 12-12925, 2013 WL 28063, at *5

(E.D. Mich. Jan. 2, 2013). At the first stage, a plaintiff must present substantial allegations

supported by declarations; if the plaintiff meets that burden, a court, in its discretion, may

conditionally certify the case as a collective action. Medley, 2017 WL 3485641, at *5.

        “[T]he certification is conditional and by no means final.” Comer, 454 F.3d at 546. After

discovery, the defendant may move for decertification of the conditional class, which triggers the

second phase of the court’s review. See O’Brien, 575 F.3d at 583. At this second stage, the court

has access to more information and employs a “stricter standard” in deciding whether class

members are, in fact, similarly situated. Comer, 454 F.3d at 547.

       B. Similarly Situated




                                                 5

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 5 of 15 PageID #: 192
        Although the FLSA does not define the term “similarly situated,” the Sixth Circuit has held

that “plaintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and

when proof of that policy or of conduct in conformity with that policy proves a violation as to all

the plaintiffs.” O’Brien, 575 F.3d at 585. Employees also may be similarly situated if their claims

are merely “unified by common theories of defendants’ statutory violations, even if the proofs of

these theories are inevitably individualized and distinct.” Id. Indeed, “[s]howing a ‘unified policy’

of violations is not required.” Id. at 584.

        As noted above, to obtain conditional certification, a plaintiff must submit evidence

establishing at least a colorable basis for her claim that a class of similarly situated plaintiffs exists.

Swinney, 2013 WL 28063, at * 5; O’Neal v. Emery Fed. Credit Union, No. 1:13-cv-22, 2013 WL

4013167, at * 5 (S.D. Ohio Aug. 6, 2013). Certification at the first (or “notice”) stage, although

governed by a lenient standard, is not automatic. Harriel v. Wal-Mart Stores, Inc., Civil Action

No. 11-2510, 2012 WL 2878078, at *4 (D.N.J. July 13, 2012). “A plaintiff must show a ‘factual

nexus’ between his or her situation and the situation of other current and former employees

sufficient to determine that they are similarly situated.” Id.

        A court in this Circuit has explained the additional challenges a plaintiff faces in showing

he or she is similarly situated to the members of a putative class in cases claiming that an employer

has mislabeled employees as exempt or nonexempt:

                Many courts agree that it is not enough, even at the notice stage, to allege
        lead and opt-in plaintiffs are similarly situated simply because of the defendant’s
        common scheme to misclassify them as exempt. See Vasquez, 2011 WL 2693712,
        at *4 (a named plaintiff is not similarly situated to a proposed plaintiff simply
        because she shares exempt status); Morisky, 111 F. Supp. 2d at 498 (denying
        conditional collective action certification where the plaintiffs made no showing that
        the job responsibilities of the named plaintiffs were the same or similar to those of
        the remaining members of the proposed class, or that the opt-in plaintiffs could be
        properly classified as non-exempt and where the only common thread was the



                                                    6

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 6 of 15 PageID #: 193
       defendant’s classification of plaintiffs and proposed plaintiffs as exempt under the
       FLSA).

              An Arizona district court explained the reason for this:

                      As a matter of both sound public policy and basic common
              sense, the mere classification of a group of employees—even a large
              or nationwide group—as exempt under the FLSA is not by itself
              sufficient to constitute the necessary evidence of a common policy,
              plan, or practice that renders all putative class members as “similarly
              situated” for § 216(b) purposes. If it were, in every instance where
              an employer is accused of misclassifying a large group of
              employees, the district court would then somehow be required to
              order collective action notification, irrespective of the quality and
              quantity of evidence that had been produced in the form of
              declarations and supporting exhibits. Such a rule would run counter
              to the long established law governing § 216(b) actions, which states
              that whether an employee has been properly exempted under the
              FLSA necessitates a fact specific inquiry.

       Colson v. Avnet, Inc., 687 F.Supp.2d 914, 927 (D.Ariz.2010).

               In misclassification cases, “ ‘similarly situated’ must be analyzed in terms
       of the nature of the job duties performed by each class member, as the ultimate
       issue to be determined is whether each employee was properly classified as
       exempt.” Id.; accord Morisky, 111 F.Supp.2d at 498. Entitlement to compensation
       depends on an individual, fact-specific, case-by-case analysis of each employee's
       job duties under the relevant statutory exemption. Colson, 687 F.Supp.2d at 927. A
       collective action is only appropriate where the plaintiffs make a modest factual
       showing that the nature of the work performed by all class members is at least
       similar to their own. Morisky, 111 F.Supp.2d at 498; see also Myers, 624 F.3d at
       555 (“In a FLSA exemption case, plaintiffs [meet their burden at the first stage] by
       making some showing that ‘there are other employees who are similarly situated
       with respect to their job requirements and with regard to their pay provisions,’ on
       which the criteria for many FLSA exemptions are based, who are classified as
       exempt pursuant to a common policy or scheme.” (quoting Morgan v. Family
       Dollar Stores, Inc., 551 F.3d 1233, 1259 (11th Cir.2008))); Prater, 2007 WL
       4146714, at *7 (“Collective action treatment is proper for misclassification claims
       when the employees have essentially the same basic job responsibilities.”).

Shipes v. Amurcon Corp., No. 10-14943, 2012 WL 995362, at *9–10 (E.D. Mich. Mar. 23, 2012).

                                          ANALYSIS
       The Motion involves the first (notice) stage, inasmuch as it seeks only conditional, not

final, certification. The proposed class (which is sometimes referred to as a “collective” in

                                                7

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 7 of 15 PageID #: 194
situations involving a collective action under the FLSA rather than a class action under Federal

Rule of Civil Procedure 23)3 comprises:

       all current and former employees of Mid-South Maintenance of Tennessee, LLC
       (Mid-South) who worked as dispatchers at the Mid-South facility in Goodlettsville,
       Tennessee within the last three years.

(Doc. No. 27 at 1).

       In her declaration, Plaintiff Marlow states that she was employed by Defendant Mid-South

in 2016.4 (Doc. No. 27-1 at ¶ 2). She started with the company as an Account Sales Representative,

before moving into the position of Customer Care Specialist, her present position. (Id. at ¶ 4).

Plaintiff Marlow regularly works Monday through Friday from 7 a.m. until 5 p.m. without a lunch

break. (Id. at ¶ 7). Plaintiff Marlow answers calls from customers before and after work hours, as

well as on the weekends. (Id.). If a customer calls with an issue, Plaintiff Marlow puts the

information in the system and creates a service ticket. (Id. at ¶ 7). If a technician determines that

parts are needed, Plaintiff Marlow uploads the information into the system. (Id.). If a customer

calls requesting new equipment, Plaintiff Marlow gets a quote approved and forwards it to

dispatch. (Id. at ¶ 8). Plaintiff Marlow adds each quote to a spreadsheet, where she tracks the

progress of the quotes and sends completed quotes to the billing department at the end of the

month. (Id. at ¶¶ 10, 11). Plaintiff Marlow also receives, sorts, and forwards emails for Defendant

Mid-South and two other affiliated companies. (Id. at ¶ 12). Plaintiff Marlow scans documents that

need to be added to a customer’s file. (Id. at ¶ 13). In the case of a new client, Plaintiff Marlow



3
  Further on the issue of terminology, the Court also notes that potential (a/k/a “putative”) class
(or collective) members are sometimes referred to alternatively as potential plaintiffs, since any
class member opting in becomes an opt-in plaintiff.
4
  As discussed in footnote 1, the Court generally (and except as indicated herein) takes the
statements in Plaintiff Marlow and Opt-In Plaintiff Howerton’s declarations as true for purposes
of ruling on this Motion.
                                                 8

    Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 8 of 15 PageID #: 195
opens a new file, sends a packet of information, and sends the customer’s credit card information

to Accounts Receivable. (Id. at ¶ 14). Plaintiff Marlow does not make decisions, have a position

of authority, tell customers what their course of action should be, or negotiate prices. (Id. at ¶¶ 16-

18). Plaintiff Marlow states (but the Court does not treat as either true or untrue, given that the

statement is wholly conclusory and made without any indication of her basis of knowledge) that

she is “aware of other current and former employees who worked more than 40 hours in a

workweek but were not paid overtime pay for all hours worked over 40 hours.” (Id. at ¶ 19).

        As stated in her declaration, Opt-In Plaintiff Howerton worked as a dispatcher for

Defendant Mid-South until 2019. (Doc. No. 27-2 at ¶¶ 2, 4). She answered customer calls and took

down information from customers regarding repairs, new equipment, or other issues. (Id. at ¶ 6).

She would enter the information into a computer system, which would generate a “work order.”

(Id. at ¶ 7). She would close out work orders by sending the work order to the billing department

and rescheduling the return for repair. (Id. at ¶ 8). Plaintiff Howerton did not have the authority to

negotiate or set prices, supervise other employees, or hire and fire other employees. (Id. at ¶¶ 10-

13). And in the last paragraph of her declaration, she states (but the Court does not treat as either

true or untrue, given that the statement is wholly conclusory and made without any indication of

her basis of knowledge) that:

                I am aware of other current and former employees who worked more than
        40 hours in a workweek but were not paid overtime pay for all hours worked over
        40 hours. These current and former employees worked with me in the Dispatch
        department and would benefit from being notified about this lawsuit and who will
        not otherwise receive notice and the opportunity to obtain compensation for unpaid
        overtime.

(Id. at ¶ 14).

        Defendants argue that Plaintiff Marlow has failed to show that she is similarly situated to

the employees in the dispatch department. Plaintiff Marlow states that she is “aware” of other

                                                  9

    Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 9 of 15 PageID #: 196
employees who work more than 40 hours a week without overtime.5 She provides no evidence to

support her awareness or to explain how she is aware of other employees facing the same overtime

situation. Opt-In Plaintiff Howerton’s declaration is similar, stating that she is “aware” of other

employees who worked more than 40 hours a week, but she (unlike Plaintiff Marlow) additionally

notes that these other employees worked with her in the dispatch department.

       The Court has previously faced a similar argument when a plaintiff submitted a single

declaration stating a general “awareness” of other employees’ situations, and the Court found that

conditional class certification was not warranted:

              The only facts Plaintiff asserts with regard to the allegedly similarly situated
       employees . . . is the following: “I am aware of other caregivers who worked for
       Defendants within the last three years who worked more than 40 hours in a
       workweek and who were subjected to the same wage policy, and who were not paid
       one and one-half times their regular rate of pay for all hours worked over 40 hours
       in some workweeks.”

               Plaintiff has failed to allege facts to show anything beyond how the alleged
       pay policy was applied to and affected her. She has not alleged facts, as opposed to
       conclusory allegations, to show that the policy she contends was applied to her was
       either company-wide or affected other employees. She has not supported her
       “awareness” of the situations of other caregivers with anything more than the
       statement itself. See Arrington, 2011 WL3319691, at * 5. She has not demonstrated
       that she has personal knowledge about or has personally observed these other
       employees, or that her “awareness” is based on first-hand experience. In other
       words, these are mere conclusory allegations which, as noted above, are insufficient
       even when set forth in a (sworn) declaration. And even if Plaintiff’s conclusory
       allegations were entitled to some weight, they would be underwhelming and
       (although the Court need not decide) arguably insufficient to carry even her modest
       burden, because they come from only Plaintiff and no other employees.

               In O’Neal, the court found that none of the plaintiff’s three affiants attested
       to personally observing any other employee work more than his or her contracted
       number of hours or more than forty hours per week; none of the affiants averred
       that he or she spoke to any other employee about hours worked or compensation;
       and none of the affiants claimed to have discussed these matters in any way with
       any other employee. O’Neal, 2013 WL 4013167, at * 9. Therefore, the court held


5
 The Court notes that the Amended Complaint contains an allegation almost identical to what is
contained in the two declarations. (Doc. No. 52 at ¶ 52).
                                                 10

    Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 10 of 15 PageID #: 197
   that the statements provided in support of the plaintiff’s motion for conditional
   certification did not include facts from which the court could draw an inference that
   the other workers were similarly-situated. Id. at * 10.

           Similarly, in Shipes v. Amurcon Corp., No. 10-14943, 2012 WL 995362
   (E.D. Mich. Mar. 23, 2012), the court found that the plaintiff had provided nothing
   more than mere allegations that she and others like her were improperly classified.
   The Court stated that it was mindful that the plaintiff’s burden at that stage was not
   stringent, but “certification is by no means automatic.” Id. at *10. “These
   allegations lack factual support (such as written policies and emails that support a
   class of hourly, non-exempt plaintiffs) and are not enough to meet her burden at
   this stage.” Id. There, as here, the plaintiff’s affidavit suggested that she may have
   been subjected to FLSA-violating practices, but standing alone, the affidavit did
   not establish a right to proceed collectively. Id.

           Although affidavits in support of motions for conditional certification need
   not meet all evidentiary standards for admissibility at trial, they must meet some
   standards. White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 369 (E.D. Tenn.
   2006). Affidavits submitted at the notice stage must be based on the personal
   knowledge of the affiant. Id. “If the Court were to conclude otherwise, affidavits
   submitted would not be any more probative than the bare allegations in the
   complaint, and the requirement of factual support would be superfluous.” Id.; Smith
   v. Maco Mgmt. Co., Inc., No. 2:18-cv-00082, 2019 WL 1437927, at * 4 (M.D.
   Tenn. Apr. 1, 2019). It is for this reason that, as touched on above, conclusory
   allegations in a plaintiff’s declaration (like conclusory allegations set forth in a
   complaint) fail to support conditional certification. See McKinstry, 2017 WL
   815666, at * 2 (noting that the plaintiff’s declaration would have been insufficient
   if it “merely asserted a belief that other employees were subject to the same policy
   that denied her overtime compensation”).

           Plaintiff also has not alleged any facts based on personal knowledge to show
   that other hourly employees were paid under the same circumstances as she. For
   example, Plaintiff alleges that she first worked for Defendants as an independent
   contractor and was then offered the choice of either receiving a bonus for each hour
   worked or remaining an independent contractor. She asserts that she chose to
   receive the hourly bonus and Defendants failed to include that bonus in calculating
   her overtime pay. Id. She contends, in support of her motion, that when Defendants
   promised to pay her that bonus, they “abandoned their discretion” to pay it, and the
   non-discretionary bonus should have been included in her regular rate of pay. But
   she has not presented evidence, or even baldly alleged facts, to show that any other
   employee had the same arrangement with Defendants for a “non-discretionary”
   bonus payment that was excluded from his or her regular rate of pay.

           Plaintiff states that there is no requirement that putative plaintiffs be
   identified by name in a request for conditional certification. Even so, Plaintiff’s
   required factual showing cannot be satisfied simply by unsupported assertions.

                                            11

Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 11 of 15 PageID #: 198
        Medley, 2017 WL 3485641, at * 5. The named plaintiff must allege some factual
        support for the existence of a class-wide policy or practice that violates the FLSA.
        Id. Plaintiff has provided only conclusory allegations and offered only her own
        declaration in support of her motion. While, as other courts have noted, numbers
        are not dispositive, they are a factor, and Plaintiff’s declaration, “as it stands, with
        no other evidence, is insufficient.” Swinney, 2013 WL 28063, at * 8.

                The Court finds that Plaintiff has not carried her burden to show that she
        and the members of the purported class are similarly situated. Her declaration
        presents allegations sufficient to indicate a problem as to her own situation, but
        Plaintiff has not alleged sufficient facts pointing to similarly situated employees
        who were subject to a single, common, company-wide, FLSA-violating practice or
        policy for purposes of conditional certification. Even under the lenient standard
        requiring a plaintiff to make only a “modest” showing of a “factual nexus,”
        conditional certification must be denied. See Harriel, 2012 WL 2878078, at * 4.

Powers v. Blessed HomeCare, LLC, No. 3:18-CV-01029, 2019 WL 4450514, at *3–5 (M.D. Tenn.

Sept. 17, 2019). In Powers, the Court further explained in a footnote:

        Although this Court has held that “personal observations” of other employees and
        conversations had or overheard at work can be sufficient to demonstrate personal
        knowledge of the situations of other employees, Burgess v. Wesley Fin. Grp, LLC,
        Case No. 3:16-cv-1655, 2017 WL 1021294, at * 4 (M.D. Tenn. Mar. 16, 2017),
        Plaintiff has alleged nothing to provide factual support or to show that she made
        personal observations or otherwise has personal knowledge concerning how the
        alleged pay policy was applied to other caregivers.

Id. at *3 n. 4.

        In her Reply, Plaintiff makes much of the fact that Opt-In Plaintiff Howerton worked with

the other employees in the dispatch department, a fact that Plaintiff claims distinguishes these

declarations from the one Powers. Plaintiff characterizes what the last paragraph of Opt-In Plaintiff

Howerton’s declaration (quoted in full above) does and draws conclusions from that paragraph’s

content, explaining that:

        Howerton identifies other Dispatch employees who were subjected to a common
        pay policy. These current and former employees worked with directly with her
        [sic], unlike the plaintiff in Powers v. Blessed HomeCare, 2019 WL 4450514. In
        Powers, the court found that the plaintiff did not “allege any facts based on personal
        knowledge to show that other hourly employees were paid under the same
        circumstances as her.” Powers, 2019WL 4450514, at *7 (M.D. Tenn. Sept. 17,

                                                  12

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 12 of 15 PageID #: 199
       2019) . . . Here, Marlow and Howerton worked in the same location, and Howerton
       worked with and observed the other dispatchers.

(Doc. No. 33 at 2 (internal citations to the record omitted)).

       Plaintiff’s attempts to anchor her similarly situated argument on the last paragraph of Opt-

In Plaintiff Howerton’s declaration fail for several reasons. That paragraph did not identify any

other dispatch employees (beyond calling them, generically, “current and former employees [who]

worked with me in the Dispatch department”), did not specifically argue that they were subject to

a common pay policy (other than generally stating that she believed they were not paid overtime

pay for all hours worked over 40 hours), and did not indicate in any way that Opt-In Plaintiff

Howerton actually “observed” these other employees or knew somehow of their pay arrangements.

(Doc. No. 27-2 at ¶ 14). Finally, the quote from Powers that Plaintiff uses to support her position

actually cuts against her. As in Powers, Opt-In Plaintiff Howerton has not alleged any facts or

personal knowledge to show that other hourly employees were paid under the same circumstances

as she was. All she has alleged is a general “awareness” of other employees in her department and

that they also were not paid for overtime (without even alleging that there was a common policy,

as was stated in the declaration in Powers).

       In addition to noting that the declarations assert only an “awareness” of other potential

plaintiffs, Defendants point the Court to several other issues that indicate that the declarations are

insufficient in a case (like the instant one) where the plaintiff alleges that other employees were

similarly mislabeled as exempt/non-exempt under the FLSA: Opt-In Plaintiff Howerton does not

state whether she was paid on a salary basis or whether she was paid overtime; neither Plaintiff

Marlow or Opt-In Plaintiff Howerton identifies the positions (or the job duties) of the other

employees to whom they refer; and Plaintiff Marlow and Opt-In Plaintiff Howerton each had a job

title different from the other’s and have alleged few facts showing that their jobs were similar,

                                                 13

   Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 13 of 15 PageID #: 200
beyond alleging that each job involved talking to customers on the phone. (Doc. No. 30 at 7-8);

Shipes, 2012 WL 995362, at *9–10.

       For the reasons discussed herein, the Court finds that Plaintiff Marlow and Opt-In Plaintiff

Howerton’s declarations are insufficient to support a finding that they are similarly situated to

employees that would comprise the putative class.6 Thus, the Motion will be denied.7 Because

each side has requested that any denial be without prejudice, (Doc. No. 30 at 10, Doc. No. 33 at

2), the denial will be without prejudice to filing another such motion after completion of additional

discovery. But as a prerequisite to filing another such motion, the Court expects Plaintiff to file a

concise motion requesting leave to do so, explaining what has changed such that Plaintiff should

be permitted a second bite at the proverbial apple and also stating whether Defendant opposes the

filing of such motion (as distinguished from opposing the relief requested in such motion).

                                         CONCLUSION




6
  Defendants also argue that even if Plaintiff Marlow had provided more information to the Court,
she still would have been incapable of satisfying the similarly situated requirement. (Doc. No. 30
at 8-10). In support of this contention, Defendants have submitted job descriptions for both
Plaintiff Marlow and Opt-In Plaintiff Howerton, and they argue that the actual duties of Plaintiff
Marlow are not similar to the dispatch department. (Id.). As the Court has found the Motion
insufficiently supported, the Court will not further analyze the similarity of the jobs or what
Plaintiff Marlow could hypothetically have said or not said about her job description and actual
duties.
7
  Neither party has addressed what Opt-In Plaintiff Howerton’s status would be in the event of
denial of the Motion. At this juncture, the Court concludes that Opt-In Plaintiff Howerton will
remain as an Opt-In Plaintiff in this action despite the denial of the Motion. Smith v. Guidant Glob.
Inc., No. 19-CV-12318, 2020 WL 6793330, at *3 (E.D. Mich. Nov. 19, 2020) (noting the district
court’s discretion to not dismiss an opt-in plaintiff when denying without prejudice a motion to
certify a conditional class under the FLSA). The Court would revisit the question of whether Opt-
In Plaintiff Howerton should be dismissed upon any denial with prejudice of a subsequent motion
to certify a conditional class action under the FLSA or upon a proper motion from Defendants
asking the Court to revisit this question.
                                                 14

    Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 14 of 15 PageID #: 201
       For the foregoing reasons, Plaintiffs’ Motion for Conditional Class Certification (Doc. No.

27) will be DENIED without prejudice.

       An appropriate order will be entered.


                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                               15

  Case 3:20-cv-00711 Document 34 Filed 03/16/21 Page 15 of 15 PageID #: 202
